Note.—The judgment in this case was unanimously reversed by the Supreme Court of the United States, on the ground that the New York statute authorized a tax upon, the shares of stockholders in national banks at a greater rate than upon shares in State banks.
A majority of the court further held that it was competent for the State to tax shares in national banks, although the capital stock was invested in government securities, the opinion being delivered by Nelsoh, J.
A minority opinion dissented from this proposition and was delivered by Chief Justice Chase, Justices Wayhe and Swathe concurring.